EXHIBIT NOBLE ENERGY, INC. 2 PLAN THIS PLAN, made and executed by NOBLE ENERGY, INC., a Delaware corporation (the “Company”), WITNESSETH THAT: WHEREAS, the Company heretofore established the Noble Energy, Inc. Deferred Compensation Plan (the “Deferred Compensation Plan”) for the purpose of providing deferred compensation for a select group of management or highly compensated employees of the Company and its participating affiliates; and WHEREAS, effective as of January 1, 2008, the Company amended the Deferred Compensation Plan to separate the portion of the Deferred Compensation Plan that applies to amounts deferred and vested prior to January 1, 2005 (such portion is still known as the Noble Energy, Inc. Deferred Compensation Plan) from the portion of the Deferred Compensation Plan that applies to amounts deferred or vested after
